Dismissed and Memorandum Opinion filed November 13, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00345-CV

 ALBERT LUJAN D/B/A TEXAS WHOLESALE FLOWER CO., Appellant
                                       V.

   NAVISTAR, INC., NAVISTAR INTERNATIONAL CORPORATION,
      NAVISTAR INTERNATIONAL TRANSPORTATION CORP.,
    INTERNATIONAL TRUCK AND ENGINE CORPORATION AND
            SANTEX TRUCK CENTERS, LTD., Appellees

                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-77458

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed February 5, 2014. The notice of
appeal was filed May 4, 2014. To date, our records show that appellant has not
paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Tex. Gov’t Code Ann. § 51.207.

      On October 21, 2014, this court ordered appellant to pay the appellate filing
fee on or before November 5, 2014, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).



                                     PER CURIAM



Panel consists of Justices Boyce, Jamison and Donovan.




                                         2